DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.  Claims 21-40 are pending.  Claims 1-20 have been previously canceled.  Claims 21, 41 and 40 are currently amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Patent No. 10/853,407
Instant Application
1. A method, comprising: …
21. A method, comprising:
6. A method of claim 1, further comprising:

receiving a query from a user; and…
receiving a query, 
8. The method of claim 6, wherein the received query comprises a query image that depicts a query item;

the query comprising a query image that depicts an item, the query image comprising a query background and a query foreground;
segmenting the query image into a query background and a query foreground defined by an outline of the query item;
segmenting, by one or more hardware processors, the query image into at least a first portion representing the query background and a second portion representing the query foreground;
calculate a query feature descriptor based on the query foreground…
calculating a query feature descriptor based on the query foreground;
determining that the query feature descriptor matches a reference feature descriptor of the generated data structure (Also see claim 1 claimed: 
accessing a reference furniture image of a reference furniture item and a set of item annotations that is an existing set of item annotations applied to the reference furniture image and is descriptive of the reference furniture item depicted in the reference furniture image;
correlating the plurality of reference feature descriptors with one or more item annotations in the set of item annotations; and generating a data structure that comprises the plurality of reference feature descriptors with the correlated one or more item annotation; Also see claim 5: the one or more item annotation is a name-value pair that specifies an attribute of the reference furniture item depicted in the reference furniture image and whose outline defines the segmented foreground) 
determining, by one or more hardware processors, that the query feature descriptor matches a reference feature descriptor of a generated data structure, the generated data structure comprising a plurality of reference feature descriptors and a plurality of correlated item annotations associated with one or more reference images depicting one or more additional items, wherein the reference feature descriptor corresponds to a reference image of the one or more reference images;
obtaining the one or more annotations correlated with the reference feature descriptor from the generated data structure based on the query feature descriptor matching the reference feature descriptor; and also see claim 1 claimed: 
accessing a reference furniture image of a reference furniture item and a set of item annotations that is an existing set of item annotations applied to the reference furniture image and is descriptive of the reference furniture item depicted in the reference furniture image;

obtaining, based on the query feature descriptor matching the reference feature descriptor, an item annotation of the plurality of correlated item annotations, the item annotation correlated with the reference feature descriptor, wherein the item annotation corresponds to the reference image of the one or more reference images; and
the providing of the response comprises providing the one or more item annotations in the response (Also see claim 6 claimed: providing the user with a response to the query based on the generated data structure…; 
9. The method of claim 8, wherein the providing of the response comprises providing a suggestion that the one or more item annotation be applied to the query image.
providing a response to the query based on the item annotation, the response to the query comprising a suggestion that the item annotation characterizes the query image.


Claims 21, 23, 24, 25, 26, 27, 28, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 (or combination of claims 1, 2, 5-6, 8 and 9), 6, 7, 8, 3, 4, 10, 11 and 5, respectively, of U.S. Patent No. 10/853,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 9 (combination of 1, 2, 5-6, 8, 9), 6, 7, 8, 3, 4, 10, 11 and 5 of U.S. Patent No. 10/853,407 teaches every limitation of claims 21, 23, 24, 25, 26, 27, 28, 29 and 30, respectively, of the instant application, except the steps segmenting and determining are being done “by one or more hardware processors”.  However, one of ordinary skill in the art would acknowledge that all the steps included in claim 1 of Patent No. 10/853,407 must be performed by at least a generic computer, which would inherently include one ore more hardware processors. 
Please see an example of matching claim 21 of the instant application with claims 5 and 9 (combination of claims 1, 2, 5- 6, 8 and 9) of the Patent 10/853,407.

 Response to Arguments
Applicant’s arguments, see pages 8-10 filed 06/21/2022, with respect to 21-40 have been fully considered and are persuasive.  Therefore, claims 21-40 are in condition for allowance .  However, claims 21-40 are objected to as waiting upon a terminal disclaimer to be filed to overcome the double patenting rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177